GREY CLOAK TECH INC.

DIRECTOR AGREEMENT

 

This Director Agreement (the “Agreement”) is made and entered into on September
25, 2015, with an effective date as set forth in Section 1.1 hereof, by and
between Grey Cloak Tech Inc., a Nevada corporation (the “Company”), and Brian J.
Dunn, an individual (the “Director”). Each of the Company and the Director shall
be referred to as a “Party” and collectively as the “Parties.”

 

I. SERVICES

 

1.1  Board of Directors. Effective as of the date that the Director is appointed
to the Company’s Board of Directors, and subject to the Company’s procurement of
an insurance policy as set forth in Section 2.4 hereof (the “Effective Date”),
Director will have been appointed as a member of the Company’s Board of
Directors (the “Board”), to serve until the earlier of the date on which
Director ceases to be a member of the Board for any reason or the date of
termination of this Agreement in accordance with Section 5.2 hereof (such
earlier date being the “Expiration Date”). The Board shall consist of the
Director and such other members as nominated and elected pursuant to the then
current Articles of Incorporation, as amended from time to time, of the Company
and its Bylaws (the “Articles”).

 

1.2  Director Services. Director’s services to the Company hereunder shall
include service on the Board to manage the business of the Company in accordance
with applicable law and the then current Articles, and such other services in
his capacity as a director of the Company as mutually agreed to by Director and
the Company (the “Director Services”).

 

II. COMPENSATION

 

2.1  Expense Reimbursement. The Company shall reimburse Director for all
reasonable and pre-approved travel and other out-of-pocket expenses incurred in
connection with the Director Services rendered by Director.

 

2.2  Fees to Director. The Company will not pay Director any cash fees for the
Director Services.

 

2.3 Warrants. The Company will issue to the Director warrants to purchase up to
2,000,000 shares of the Company’s common stock (the “Warrants”) in the form
attached hereto as Exhibit A, exercisable at twenty five cents ($0.25) per share
for a period of seven (7) years from the date hereof. The Warrants shall be
subject to vesting as set forth therein.

 

2.4  Director and Officer Liability Insurance. Subject to Article VI hereof, the
Company’s director and officer liability insurance policy shall provide Director
with

 

  Page 1 of 10

 

coverage for damages and losses incurred in connection with the Director
Services as set forth in such policy, which shall have a coverage limit of no
less than $1,000,000.

 

III. DUTIES OF DIRECTOR

 

3.1  Fiduciary Duties. In fulfilling his managerial responsibilities, Director
shall be charged with a fiduciary duty to the Company and all of its
shareholders. Director shall be attentive and inform himself of all material
facts regarding a decision before taking action, and agrees to be an active
participant in the activities of the Company to which the Board is providing
oversight. In addition, Director’s actions shall be motivated solely by the best
interests of the Company and its shareholders. Director agrees to use his best
efforts to attend all telephonic and in-person Board meetings, and agrees that
he will in any event attend at least 75% of such meetings.

 

3.2  Confidentiality. Director shall maintain in strict confidence all
information he has obtained or shall obtain from the Company which the Company
has designated as “confidential” or which is, by its nature confidential,
relating to the Company’s business, operations, properties, assets, services,
condition (financial or otherwise), liabilities, employee relations, customers
(including customer usage statistics), suppliers, prospects, technology, or
trade secrets, except to the extent such information (i) is in the public domain
through no act or omission of the Company, (ii) is required to be disclosed by
law or a valid order by a court or other governmental body, or (iii) is
independently learned by Director outside of this relationship (the
“Confidential Information”).

 

3.3  Nondisclosure and Nonuse Obligations. Director will use the Confidential
Information solely to perform the Director Services for the benefit of the
Company. Director will treat all Confidential Information of the Company with
the same degree of care as Director treats his own Confidential Information, and
Director will use his best efforts to protect the Confidential Information.
Director will not use the Confidential Information for his own benefit or the
benefit of any other person or entity, except as may be specifically permitted
in this Agreement. Director will immediately give notice to the Company of any
unauthorized use or disclosure by or through him, or of which he becomes aware,
of the Confidential Information. Director agrees to assist the Company in
remedying any such unauthorized use or disclosure of the Confidential
Information.

 

3.4  Return of the Company Property. All materials furnished to Director by the
Company, whether delivered to Director by the Company or made by Director in the
performance of Director Services under this Agreement (the “Company Property”),
are the sole and exclusive property of the Company. Director agrees to promptly
deliver the original and any copies of the Company Property to the Company at
any time upon the Company’s request. Upon termination of this Agreement by
either party for any reason, Director agrees to promptly deliver to the Company
or destroy, at the Company’s option, the original and any copies of the Company
Property. Director agrees to certify in writing that Director has so returned or
destroyed all such the Company Property.

 

  Page 2 of 10

 

IV. COVENTANTS OF DIRECTOR

 

4.1  No Conflict of Interest. During the term of this Agreement and for a period
of one (1) year thereafter, Director shall not be employed by, own, manage,
control or participate in the ownership, management, operation or control of any
business entity that is in direct competition with the Company or otherwise
undertake any obligation inconsistent with the terms hereof, provided that
Director may own equity of certain business entities engaging in similar
business as that of the Company subject to the prior approval by the Board, and
provided further that Director may continue Director’s current affiliation or
other current relationships with the entity or entities described on Exhibit
B (all of which entities are referred to collectively as “Current
Affiliations”). This Agreement is subject to the current terms and agreements
governing Director’s relationship with Current Affiliations, and nothing in this
Agreement is intended to be or will be construed to inhibit or limit any of
Director’s obligations to Current Affiliations. Director represents that nothing
in this Agreement conflicts with Director’s obligations to Current Affiliations.
A business entity shall be deemed to be in “direct competition with the Company”
for purpose of this Article IV only if and to the extent it is primarily engaged
in the business substantially similar to the Company’s detection of advertising
click fraud and CleanStreamAdstm business.

 

4.2  Noninterference with Business. During the term of this Agreement, and for a
period of one (1) year after the Expiration Date, Director agrees not to
interfere with the business of the Company in any manner. By way of example and
not of limitation, Director agrees not to solicit or induce any employee,
independent contractor, customer or supplier of the Company to terminate or
breach his or her employment, contractual or other relationship with the
Company.

 

V. TERM AND TERMINATION

 

5.1  Term. This Agreement is effective on the Effective Date and will continue
until terminated pursuant to section 5.2.

 

5.2  Termination. Either party may terminate this Agreement at any time upon
thirty (30) days prior written notice to the other party, or such shorter period
as the parties may agree upon.

 

5.3  Survival. The rights and obligations contained in Articles III, IV, and VI
will survive any termination or expiration of this Agreement.

 

VI. INDEMNIFICATION

 

6.1 Authority. The Company’s Articles do not expressly provide for the
indemnification of its officers and directors. Nonetheless, under the Nevada
Revised Statutes, a director or officer is not liable for damages resulting from
an act or a failure to act in his or her capacity as a director or officer
unless it is proved that the act or failure

 

  Page 3 of 10

 

was (1) a breach of his or her fiduciary duties as a director or officer, and
(2) involved intentional misconduct, fraud, or a knowing violation of law.

 

6.2 Indemnification.

 

(a)                the Company will indemnify Director to the fullest extent
permitted under applicable law if Director was or is a party or threatened to be
made a party to any threatened, pending or completed action, suit or proceeding
of any kind, whether civil, criminal, administrative or investigative and
whether formal or informal (including actions by or in the right of the Company
and any preliminary inquiry or claim by any person or authority), by reason of
the fact that Director is or was a director, officer, partner, trustee, employee
or agent of the Company or is or was serving at the Company’s request as a
director, officer, employee or agent of another corporation (including a
Subsidiary), limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise, whether or not for profit, or by
reason of anything done or not done by Director in any such capacity
(collectively, “Covered Matters”). Such indemnification will cover all Expenses
(as defined in paragraph 6.5(a) below), liabilities, judgments (including
punitive and exemplary damages), penalties, fines (including excise taxes
relating to employee benefit plans and civil penalties) and amounts paid in
settlement that are incurred or imposed upon Director in connection with a
Covered Matter (collectively, “Indemnified Amounts”).

 

(b)               Director will be indemnified for all Indemnified Amounts and
the Company will defend Director against claims (including threatened claims and
investigations) in any way related to Director’s service as a director including
claims brought by or on behalf of the Company or any Subsidiary, except if it is
finally determined by the court of last resort (or by a lower court if not
timely appealed) that (1) the payment is prohibited by applicable law or (2)
Director engaged in intentional misconduct for the primary purpose of
significant personal financial benefit through actions adverse to the Company’s
and its shareholders’ best interests. As used in this Agreement, (1)
“intentional misconduct” will not include violations of disclosure or reporting
requirements of federal securities laws or a breach of fiduciary duties
(including duties of loyalty or care) if Director relied on advice of counsel to
the Company, or otherwise reasonably believed that there was no violation of
such requirements or breach of fiduciary duty; and (2) “significant personal
financial benefit” will not include compensation or employee benefits for past
or prospective services to the Company or the Company’s successor or in
connection with an agreement not to compete or similar agreement, or any benefit
received by directors or officers or shareholders of the Company generally.

 

(c)                If Director is entitled under this Agreement to
indemnification for less than all of the amounts incurred by Director in
connection with a Covered Matter, the Company will indemnify Director for the
indemnifiable amount.

 

6.3 Claims for Indemnification. Director will give the Company written notice of
any claim for indemnification under this Agreement. Payment requests will
include a

 

  Page 4 of 10

 

schedule setting forth in reasonable detail the amount requested and will be
accompanied (or, if necessary, followed) by copies of the relevant invoice or
other documentation. Upon the Company’s request, Director will provide the
Company with a copy of the document or pleading, if any, notifying Director of
the Covered Matter. To the extent practicable, the Company will pay Indemnified
Amounts directly without requiring Director to make any prior payment.

 

6.4 Determination of Right to Indemnification.

 

(a) Director will be presumed to be entitled to indemnification under this
Agreement and will receive such indemnification, subject to paragraph 6.4(b)
below, irrespective of whether the Covered Matter involves allegations of
intentional misconduct, alleged violations of Section 16(b) of the Securities
Exchange Act of 1934, alleged violations of Section 10(b) of Securities Exchange
Act of 1934 (including Rule 10b-5 thereunder), breach of Director’s fiduciary
duties (including duties of loyalty or care) or any other claim.

 

(b) If, in the opinion of counsel to the Company, applicable law permits
indemnification in a Covered Matter only as authorized in the specific case upon
a determination that indemnification is proper in the circumstances because
Director has met a standard of conduct established by applicable law, and upon
an evaluation of Indemnification Amounts to be paid in connection with such
Covered Matter, the following will apply:

 

(1)               the Company will give Director notice that a determination and
evaluation will be made under this paragraph 6.4(b); such notice will be given
immediately after receipt of counsel’s opinion that such a determination and
evaluations necessary and will include a copy of such opinion.

 

(2)               Such determination and evaluation will be made in good faith,
as follows:

 

(A)             by a majority vote of a quorum of the Company’s Board of
Directors who are not parties or threatened to be made parties to the Covered
Matter in question (“Disinterested Directors”) or, if such a quorum is not
obtainable, by a majority vote of a committee of Disinterested Directors who are
selected by the Board; or

 

(B)              by an attorney or firm of attorneys, having no previous
relationship with the Company or Director, which is selected by the Company and
Director; or

 

(C)              by all independent directors of the Company who are not parties
or threatened to be made parties to the Covered Matter.

 

(3)               Director will be entitled to a hearing before the entire Board
of Directors of the Company and any other person or persons making the

 

  Page 5 of 10

 

determination and evaluation under clause (2) above. Director will be entitled
to be represented by counsel at such hearing.

 

(4)               The cost of a determination and evaluation under this
paragraph 6.4(b) (including attorneys’ fees and other expenses incurred by
Director in preparing for and attending the hearing contemplated by clause (3)
above and otherwise in connection with the determination and evaluation under
this paragraph 6.4(b)) will be borne by the Company.

 

(5)               The determination will be made as promptly as possible after
final adjudication of the Covered Matter.

 

(6)               Director will be presumed to have met the required standard of
conduct under this Section 6.4(b) unless it is clearly demonstrated to the
determining body that Director had not met the required standard of conduct.

 

6.5 Advance of Expenses.

 

(a) Before final adjudication of a Covered Matter, upon Director’s request
pursuant to paragraph 6.3 above, the Company will promptly either advance
Expenses directly or reimburse Director for all Expenses. As used in this
Agreement, “Expenses” means all costs and expenses (including attorneys’ fees,
expert fees, other professional fees and court costs) incurred by Director in
connection with a Covered Matter other than judgments, penalties, fines and
settlement amounts.

 

(b) If, in the opinion of counsel to the Company, applicable law permits
advancement of Expenses only as authorized in the specific case upon a
determination that Director has met a standard of conduct established by
applicable law, the determination will be made at the Company’s cost, in good
faith and as promptly as possible after Director’s request, in accordance with
clauses (1) through (4) and (6) of paragraph 6.4(b) above. Because of the
difficulties inherent in making any such determination before final disposition
of the Covered Matter, to the extent permitted by law such advance will be made
if (1) the facts then known to those persons making the determination, without
conducting a formal independent investigation, would not preclude advancement of
Expenses under applicable law and (2) Director submits to the Company a written
affirmation of Director’s belief that Director has met the standard of conduct
necessary for advancement of Expenses under the circumstances.

 

(c) Director will repay any Expenses that are advanced under this paragraph 6.5
if it is ultimately determined, in a final, non-appealable judgment rendered by
the court of last resort (or by a lower court if not timely appealed), that
Director is not entitled to be indemnified against such Expenses. This
undertaking by Director is an unlimited general undertaking but no security for
such undertaking will be required.

 

  Page 6 of 10

 

6.6 Defense of Claim.

 

(a) Except as provided in paragraph 6.6(c) below, the Company, jointly with any
other indemnifying party, will be entitled to assume the defense of any Covered
Matter as to which Director requests indemnification.

 

(b) Counsel selected by the Company to defend any Covered Matter will be subject
to Director’s advance written approval, which will not be unreasonably withheld.

 

(c) Director may employ Director’s own counsel in a Covered Matter and be fully
reimbursed therefore if (1) the Company approves, in writing, the employment of
such counsel or (2) either (A) Director has reasonably concluded that there may
be a conflict of interest between the Company and Director or between Director
and other parties represented by counsel employed by the Company to represent
Director in such action or (B) the Company has not employed counsel reasonably
satisfactory to Director to assume the defense of such Covered Matter promptly
after Director’s request.

 

(d)               Neither the Company nor Director will settle any Covered
Matter without the other’s written consent, which will not be unreasonably
withheld.

 

(e)                If Director is required to testify (in court proceedings,
depositions, informal interviews or otherwise), consult with counsel, furnish
documents or take any other reasonable action in connection with a Covered
Matter, the Company will pay Director a fee for Director’s efforts at a rate
equal to the amount payable to Director for attending Board and Board committee
meetings, plus reimbursement for all reasonable expenses incurred by Director in
connection therewith.

 

6.7 D&O Insurance. The parties will cooperate to obtain advances of Expenses,
indemnification payments and consents from D&O Insurance carriers in any Covered
Matter to the full extent of applicable D&O Insurance. The existence of D&O
Insurance coverage will not diminish or limit the Company’s obligation to make
indemnification payments to Director. Amounts paid directly to Director with
respect to a Covered Matter by the Company’s D&O Insurance carriers will be
credited to the amounts payable by the Company to Director under this Agreement.

 

6.8 Limitations of Actions; Limitation of Liability. No action will be brought
by or on behalf of the Company against Director or Director’s heirs or personal
representatives relating to Director’s service as a director, after the
expiration of one year from the date Director ceases (for any reason) to serve
as a Director of the Company, and any claim or cause of action of the Company
will be extinguished and deemed released unless asserted by the filing of a
legal action before the expiration of such period.

 

6.9 Rights Not Exclusive. The Indemnification provided to Director under this
Agreement will be in addition to any indemnification provided to Director by
law,

 

  Page 7 of 10

 

agreement, Board resolution, provision of the Articles of Incorporation or
Bylaws of the Company or otherwise.

 

6.10 Subrogation. Upon payment of any Indemnified Amount under this Agreement,
the Company will be subrogated to the extent of such payment to all of
Director’s rights of recovery therefore and Director will take all reasonable
actions requested by the Company (at no cost or penalty to Director) to secure
the Company’s rights under this paragraph 11 including executing documents.

 

6.11 Continuation of Indemnity. All of the Company’s obligations under this
Agreement will continue as long as Director is subject to any actual or possible
Covered Matter, notwithstanding Director’s termination of service as a director.

 

VII. MISCELLANEOUS

 

7.1  Assignment. Except as expressly permitted by this Agreement, neither party
shall assign, delegate, or otherwise transfer any of its rights or obligations
under this Agreement without the prior written consent of the other party.
Subject to the foregoing, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

 

7.2  No Waiver. The failure of any party to insist upon the strict observance
and performance of the terms of this Agreement shall not be deemed a waiver of
other obligations hereunder, nor shall it be considered a future or continuing
waiver of the same terms.

 

7.3  Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; or (iii) by facsimile transmission upon
acknowledgment of receipt of electronic transmission. Notice shall be sent to
the addresses set forth below or such other address as either party may specify
in writing.

 



  To the Company:   Grey Cloak Tech Inc.       10300 W. Charleston       Las
Vegas, NV 89135       Attn: Fred Covely       Facsimile: (253) 679-9194        
  with a copy to:   Clyde Snow & Sessions, PC       201 S. Main Street, 13th
Floor       Salt Lake City, UT 84111       Attn: Brian A. Lebrecht      
Facsimile: (801) 521-6280

 

  Page 8 of 10

 

  To the Director:   Brian J. Dunn       5 Circle East       Edina, MN 55436    
  Email: brian@thedunngroup.com



 

7.4  Choice of Law and Venue. This Agreement and the rights of the Parties
hereunder shall be governed by and construed in accordance with the laws of the
State of Nevada including all matters of construction, validity, performance,
and enforcement and without giving effect to the principles of conflict of laws.
Any action brought by any Party hereto shall be brought within the State of
Nevada, County of Clark.

 

7.5  Severability. Should any provisions of this Agreement be held by a court of
law to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby.

 

7.6  Entire Agreement. Except as provided herein, this Agreement, including
exhibits, contains the entire agreement of the Parties, and supersedes all
existing negotiations, representations, or agreements and all other oral,
written, or other communications between them concerning the subject matter of
this Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein. The
terms of this Agreement will govern all Director Services undertaken by Director
for the Company.

 

7.7  Amendments. This Agreement may only be amended, modified or changed by an
agreement signed by the Company and Director. The terms contained herein may not
be altered, supplemented or interpreted by any course of dealing or practices.

 

7.8  Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference and shall not be deemed to define, limit, enlarge,
or describe the scope of this Agreement or the relationship of the Parties, and
shall not affect this Agreement or the construction of any provisions herein.

 

7.9  Modification. No change, modification, addition, or amendment to this
Agreement shall be valid unless in writing and signed by all Parties hereto.

 

7.10  Attorneys Fees. Except as otherwise provided herein, if a dispute should
arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys’ fees.

 

7.11  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.

 

  Page 9 of 10

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“Company” “Director”     Grey Cloak Tech Inc.,   a Nevada corporation          
/s/ Fred Covely                                           /s/ Brian J. Dunn
                                          By: Fred Covely Brian J. Dunn Its:
President  

 

  Page 10 of 10

 

EXHIBIT A

 

Warrants

 

 

 

 

 

 

 

 

 

 

A

 

EXHIBIT B

 

Current Affiliations

 

 

 

 

 

 

 

 



B

 